               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

LARRY R. FORMAN and HILLMAN,
FORMAN, CHILDERS &
MCCORMACK, a Nebraska
Partnership,

                   Plaintiffs and
                   counterclaim
                   defendants,                          8:19-CV-129

vs.

TWIN CITY FIRE INSURANCE
COMPANY, a foreign corporation also
known as The Hartford,                                 JUDGMENT

                   Defendant, third
                   party plaintiff,
                   counterclaimant,
                   and counterclaim
                   defendant,

vs.

ERIC CANO,

                   Third party
                   defendant and
                   counterclaimant.



      On the parties' Stipulation for Dismissal with Prejudice (filing 24), this
case is dismissed with prejudice in its entirety—including all claims,
counterclaims, and third-party claims—with each party to bear its own costs
and fees.
Dated this 30th day of July, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
